I concur in the judgment of affirmance. In doing so I deem it unnecessary to decide the question whether Hosselkus, as administrator, was a necessary party to the action of Ulty McCabe against the heirs — a question vital to that case, but in my opinion not material here. He was at all events not made a party to that action, and no judgment therein rendered can affect his right to keep in his possession the whole of the Healy estate for every purpose of the administration. When he fully administers the estate, — collects the assets, pays the debts, settles his accounts, and turns over the residue for distribution, — he has performed his entire duty. He is not bound to defend, and has no interest in defending, an action which will in no wise impede him in the full discharge of his trust.